Citation Nr: 0730450	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-33 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for renal cancer, claimed 
as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:  Jacques P. DuPlois, Attorney


ATTORNEY FOR THE BOARD

S. Shoreman, Associate Counsel




INTRODUCTION

The veteran had active service from May 1966 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO found that the veteran's adenocarcinoma of he kidney 
is not service connected.


FINDINGS OF FACT

1.  During his active service the veteran served in the 
Republic of Vietnam during the Vietnam era.

2.  The veteran has not been diagnosed with any disorder 
which is presumptively related to exposure to Agent Orange or 
other herbicide agents in service.

3.  The competent and probative evidence of record 
preponderates against a finding that the veteran's 
adenocarcinoma of the kidney, first manifested and diagnosed 
in August 1992, was related to his military service, 
including exposure to herbicides.


CONCLUSION OF LAW

Renal cancer was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service, to 
include as a result of in-service esposure to Agent Orange or 
other herbicide agents.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In May 2003, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).

The Board finds that the content of the May 2003 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  Subsequently, both the September 
2003 rating decision and the September 2005 SOC explained the 
basis for the RO's action, and the SOC provided him with yet 
an additional 60 days to submit more evidence.  It appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  

VA will obtain a medical examination or opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2007).  In the present case this was 
not necessary because there is already persuasive and 
probative evidence addressing whether a relationship exists 
between renal cancer and herbicide exposure, in the form of 
the National Academy of Sciences (NAS) findings discussed 
below.  

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim for 
service connection is being denied, no effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303(a) (2007).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court has held that in order to prevail on the issue of 
service connection, there must be medical evidence of a 
current disability; medical, or in certain circumstances lay, 
evidence of in-service incurrent or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickman v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as malignant tumors, become manifest 
to a degree of 10 percent or more within one year after the 
date of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  

The law further provides that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law 
provides that a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

Pursuant to Section 3 of the Agent Orange Act of 1991, Pub. 
L. 102-4, No. 105 Stat. 11, the Secretary of VA entered into 
an agreement with the NAS to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in Vietnam and various diseases 
suspected to be associated with such exposure.  The NAS was 
to determine, to the extent possible, whether there was a 
statistical association between the suspect disease and 
herbicide exposure, taking into account the strength of the 
scientific evidence and the appropriateness of the methods 
used to detect the association; the increased risk of disease 
among individuals exposed to herbicides during the service in 
the Republic of Vietnam during the Vietnam era; and whether 
there is a plausible biological mechanism or other evidence 
of a casual relationship between herbicide exposure and the 
suspect disease.  The NAS was required to submit reports of 
its activities every two years for a ten-year period.  

In one of its biennial reports, the NAS concluded that the 
credible evidence against an association between herbicide 
exposure and renal cancer outweighs the credible evidence for 
such an association, and the Secretary has determined that a 
positive association does not exist.  68 Fed. Reg. 27,634 
(May 20, 2003).  Furthermore, in addition to the studies 
specifically discussed in that report, the conclusions of the 
NAS also represent the culmination of a review of numerous 
extensive studies that have been conducted over many years 
into the effects of herbicide exposure.  See Notice, 59 Fed. 
Reg. 341-346 (1994); Notice, 61 Fed. Reg. 41,442-449, and 61 
Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 
(Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 
2002).  Subsequently, in 2005, the NAS issued Veterans and 
Agent Orange, Update 2004, which reiterated its previous 
finding that there is inadequate and insufficient evidence to 
determine an association between Agent Orange exposure and 
renal cancer.  This information is available on the NAS 
publications website on the Internet 
("http://www.nap.edu/," see p. 293 of the study).  The same 
conclusion was reached by the NAS again in 2007 in Veterans 
and Agent Orange, Update 2006, also available on the NAS 
publications website (supra., see p. 345 of the study).  

When a disease is first diagnosed after service but not 
within an applicable presumptive period, service connection 
may nevertheless be established by evidence demonstrating 
that disease was in fact incurred during service.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there 
is no presumptive service connection available, as is the 
case with renal cancer, direct service connection can be 
established if the record contains competent medical evidence 
of a current disease process with a relationship to exposure 
to a herbicide agent while in military service.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee at 1043-44.

The Board is aware that, when we rely upon evidence developed 
or obtained after the most recent SOC or SSOC, the claimant 
must be provided adequate notice of our intention to use such 
evidence and given an opportunity to respond.  See Hilkert v. 
West, 12 Vet. App. 145, 151 (1999), citing Thurber v. Brown, 
5 Vet. App. 119, 122 (1993).  In the September 2005 SOC, the 
RO discussed how, based upon cumulative scientific reported 
by the NAS, the Secretary of Veterans Affairs had determined 
that there is no positive association between renal cancer 
and herbicide exposure.

A review of the veteran's claims file shows that his service 
medical records do not contain any complaints or diagnosis 
related to his renal carcinoma, nor was such a disorder 
manifested within the post-service year.


Private treatment records show that in August 1992 the 
claimant had a radical nephrectomy with periaortic lymph node 
dissection due to recently diagnosed adenocarcinoma of the 
right kidney.  Dr. U, the claimant's treating urologist, 
wrote in June 2003 that there is evidence to link Agent 
Orange to renal cancer "both experimentally and 
statistically."  Dr. U opined that the veteran would be 
considered to have kidney cancer as a result of his Agent 
Orange exposure.  No further information or rationale was 
advanced in support of the above conclusions. 

The veteran is presumed to have been exposed to Agent Orange 
because he served in the Republic of Vietnam during the 
Vietnam Era.  38 U.S.C.A. § 1116(f).  However, as to the 
question of whether his renal cancer is related to that 
exposure, the Board finds the opinion of Dr. U to be of very 
limited probative value.  Although Dr. U. noted that kidney 
cancer has been linked to Agent Orange exposure, he did not 
cite to any specific studies or statistics to support this 
conclusion.  The Board places more probative weight on the 
findings of the NAS.  As noted above, the NAS has conducted 
several reviews of numerous, extensive studies and concluded 
that the evidence weighs against a finding that renal cancer 
is associated with herbicide exposure.

We recognize the sincerity of the arguments advanced by the 
veteran that his renal carcinoma is service connected.  
However, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, No. 07-7029 
(Fed. Cir. July 3, 2007).  See also Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, adenocarcinoma of the kidney is a complex disorder 
which requires specialized training for a determination as to 
diagnosis and causation, and is therefore not susceptible of 
lay diagnosis.  

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for his 
renal cancer, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.


ORDER

Entitlement to service connection for renal cancer, claimed 
as due to exposure to herbicide agents, is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


